The Court or Appears, as to the objection that the copy of the certificate of survey, which was offered in evidence in the general court, not being under seal, observed that it was too late to make it in the court of appealsj that such objection should have been made at the trial, for copies unauthenticated were often offered in evidence by consent of the parties, and if the objection *291bad been made in the court below it could have been easily obviated.
Tbe Court of Appeals, upon the bill of exceptions, dissented from the opinion given by the General Court, and reversed the judgment.
Pkocedenbo Awabbeb.